Citation Nr: 0104982	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  93-00 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a right ankle fracture with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney.  


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to May 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In February 1992, the RO 
confirmed a 20 percent disability evaluation for the service-
connected right ankle disability.  In August 1992, the RO 
denied service connection for arthritis of the shoulders, 
neck, left ankle and foot and affirmed the prior denial of a 
rating in excess of 20 for the right ankle disability.  In 
November 1992, the RO denied service connection for a back 
condition.  These issues were originally before the Board in 
November 1994 at which time they were remanded for additional 
evidentiary development.  In January 1999, the Board denied 
service connection for disabilities of the shoulders and neck 
and for a low back disorder.  At the same time, the Board 
denied a rating in excess of 20 percent for residuals of a 
right ankle fracture with traumatic arthritis.  

The veteran appealed the Board's January 1999 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  By decision dated October 18, 
2000, the Court granted a joint motion for remand, vacating 
that part of the Board's January 1999 decision which denied 
service connection for a low back disorder and which denied a 
rating in excess of 20 percent for the right ankle 
disability.  The Court also dismissed the veteran's appeal 
regarding the other issues included in the January 1999 
decision.  




REMAND

The Court vacated the Board's January 11, 1999 decision which 
denied a rating in excess of 20 percent for residuals of a 
right ankle fracture with traumatic arthritis.  The Court 
noted that the Board's decision was based on a November 1997 
VA examination which failed to provide current information on 
the circumference of the veteran's legs.  The Court also 
determined that the Board failed to adequately discuss 
evaluation of the disability in light of the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  

The Court also vacated that part of the Board's January 11, 
1999 decision which denied service connection for a low back 
disorder.  The Court noted that there was some evidence of 
record which suggests a relationship between the veteran's 
service-connected right ankle disability and his back which 
should have been addressed by the Board.  The Court further 
noted that the veteran had testified in July 1996 that he had 
been informed by a Dr. Arena that his back disorder was due 
to lower extremity shortening.  The Court found that VA had a 
duty to inform the veteran of the evidence necessary to 
complete his application including informing the veteran that 
he should obtain a written statement from the doctor who had 
purportedly linked the service-connected right ankle 
disability to the back disorder.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In light of the above, the Board finds the claim of 
entitlement to a rating in excess of 20 percent for residuals 
of a right ankle fracture with traumatic arthritis and the 
claim of entitlement to service connection for a back 
disorder must be remanded to the RO for additional 
evidentiary development as set out below: 


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
a low back disorder and/or for residuals 
of a right ankle fracture with traumatic 
arthritis.  The RO should also inform the 
veteran of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2)).  After 
obtaining any necessary authorization, 
the RO should attempt to obtain all 
identified evidence that has not already 
been obtained.  In any event, the RO 
should obtain any relevant VA treatment 
records that have not been associated 
with the claims file.  

2.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the extent and severity of 
service-connected residuals of a right 
ankle fracture with traumatic arthritis 
and to determine the nature, extent and 
etiology of any low back disorder found 
on examination.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examinations and the 
examination report must be annotated to 
reflect review of this information.  All 
necessary tests and studies should be 
performed.  

With regard to the right ankle 
disability, the examiner should be asked 
to determine the ranges of motion of the 
right ankle and indicate the normal 
ranges of motion.  The examiner must 
provide measurements for the 
circumference of both of the veteran's 
legs and must report on the presence or 
absence of muscle atrophy attributable to 
the service-connected residuals of the 
right ankle fracture with traumatic 
arthritis.  The examiner should also 
indicate whether the residuals of the 
right ankle fracture produce weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability; and these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss beyond that clinically 
demonstrated due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain in the right ankle could 
significantly limit functional ability 
during flare-ups or when the veteran's 
right ankle is used repeatedly over time.  
This determination should also be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  The 
effect of the service-connected right 
ankle disability on the veteran's ability 
to work should be described.  

With regard to the claimed low back 
disorder, the examiner should be 
requested to clearly indicate whether a 
diagnosis of a low back disorder is 
warranted and, if so, the examiner should 
offer an opinion as to whether it is as 
likely as not that any such current low 
back disorder is related to the veteran's 
military service and/or is secondary to 
the service-connected residuals of the 
right ankle fracture with traumatic 
arthritis.  Any opinions expressed must 
be accompanied by a complete rationale.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The Board 
specifically directs the RO to inform the 
veteran that he should obtain, in 
writing, an opinion from Dr. Arena 
regarding any relationship between the 
veteran's low back disorder and his 
service-connected right ankle disability.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



